The only question is as to the sufficiency of the affidavit for suing out the attachment. Laws 1868-'69, ch. 117, secures to a laborer a lien on the crop which he labors to make, and also upon the land, etc., upon which the crop is made; and forbids the employer "to remove the crop," etc., "without the permission, or, with intent to defraud the laborer of his lien." And it gives the laborer a remedy by attachment when such removal is attempted. The affidavit for the attachment in this case sets forth that the defendant "has removed and is removing and disposing of the cotton crop," etc., "without regard to the lien," etc. There is no allegation that the removal is "with the intent to defraud the laborer," and, therefore, in view of the fact that the usual way for a farmer to raise money to pay his laborers is by selling his crop, it ought not to be presumed, but must be averred, that the removal is with a fraudulent intent. It is insisted, however, that the words of the statute are in the alternative, "without his permission, or, with intent to defraud." That is true; but still it is not necessary for us to decide whether "or" ought not to be construed and, because the affidavit does not use either alternative in the language of the statute; but substitutes his own language, "without regard to the lien," etc. We are not informed why the plaintiff evaded the language of the statute; and we are of opinion that to favor his experiment would be an inconvenient and dangerous construction of the statute.
   PER CURIAM.                     Affirmed. *Page 35 
(47)